DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“ring detachment mechanism” in claims 8 and 14, wherein the generic placeholder “mechanism” is coupled with functional language “ring detachment.” 
“handle detachment mechanism” in claims 1 and 14, wherein the generic placeholder “mechanism” is coupled with functional language “handle detachment.” 
“pivoting mechanism” in claim 14, wherein the generic placeholder “mechanism” is coupled with functional language “pivoting.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
A “ring detachment mechanism” is interpreted as a cutting blade (136) that cuts the sutures (Figures 11 and 11A; [0061]), a pull wire (154) (Figure 12; [0062]), hot wire (116) [0059]; or a release pin (280) about which loops of the suture are attached (Figure 19A; [0079-0080]). 
The “handle detachment mechanism” is interpreted as a pull wire (302) that displaces a pin (282) [0083-0087].
The “pivoting mechanism” is interpreted as a rotatable wheel (34) and pulley (40)(Figure 1; [0050 & 0055]); a rotation knob (74) and gears (80 and 82) (Figure 6 and [0058]); or a push/pull rod (220) (Figure 16A; [0067]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,842,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘629 patent anticipate all the structural features of the annuloplasty ring holder having a ring detachment mechanism, handle detachment mechanism, and pivoting mechanism recited in the claims of this application.  Claims 1, 6-7, 11, 13, 18-19 of ‘629 anticipate the requirements of the ring detachment mechanism having a pull wire, button and pulley of claims 1, 2, 6, 8, 10, 11, 14, 16 and 17 of this application.  Claims 8 and 12 of ‘629 anticipate the limitations regarding a handle detachment mechanism in claim 1, 5, 8, 9, 14 and 15 of this application.  Claim 2-5, 14 and 15 of ‘629 anticipate the requirements of the pivoting mechanism of claims 7, 13, 14, and 17-20 of this application.  

Claims 1-3, 6-7, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,377,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘117 patent anticipate all the structural features of the annuloplasty ring holder having a ring detachment mechanism, handle detachment mechanism, and pivoting mechanism recited in the claims of this application.  Claims 1, 8, 10, 14-15, 21-27 and 31-33 of ‘117 anticipate the limitations directed to the “ring detachment mechanism” having a release pin recited in the claims of this application.  Claims 23 and 33 of ‘117 anticipate claim 3 of this application regarding the pin cover.  Claims 2-4 and 28-29 of ‘117 anticipate the pivot or “pivoting mechanism” of claims 7, 13-14 and 18-20 of this application.   Claims 9, 16, and 24 of ‘117 anticipate the “handle detachment mechanism” recited in claims 1 and 14 of this application.

Claims 1, 4, 7, 14, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,101,472 in view of US Patent Application Pub. No. 2008/0033545 (Bergin).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘472 patent anticipate all the structural features of the annuloplasty ring holder having a ring detachment mechanism that severs the suture recited in the claims of this application.  The claims of the ‘472 patent do not recite a handle detachment mechanism, as recited in claim 1 of this application, but Bergin teaches that it known in the art before the effective filing date of the claimed invention for a handle (22) of a heart valve implant holding tool to be detachable from the template base (12) (see [0033]).  Therefore, it would have been obvious to recite a handle detachment mechanism in the claims of the ‘472 patent.  Claims 1-2, 10, 12, and 15 ‘472 anticipate claim 4 directed towards a severing tool.  Claims 6-8, 15-18 anticipate the requirements of a pivoting mechanism in claims 7, 13-14 and 18-20 of this application.





Allowable Subject Matter
Claims 1-11 and 13-20 are allowed  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art discloses delivery devices for annuloplasty rings having a template to which the ring is attached via sutures.  Typically, the sutures are cut by a separate scalpel, as disclosed in Figure 15D and column 14, lines 1-13 of US 7,842,085 (Adzich et al.).  Wright et al. (USPAP 2007/0067028) discloses an annuloplasty ring delivery device having a detachable handle (16), but the sutures attaching the ring to the template are released by cutting a retaining suture (74) at a slot (70) by a separate instrument [0036].  The prior art fails to disclose or render obvious the claimed “ring detachment mechanism”, which is interpreted under 112(f) to have displaceable pin or severing tool, incorporated within the delivery device for remotely actuating detachment of the annuloplasty ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771